                   Case 4:19-cv-04975-PJH Document 173 Filed 06/08/20 Page 1 of 12
      


        ;$9,(5%(&(55$                                                 
          $WWRUQH\*HQHUDORI&DOLIRUQLD
        0,&+$(//1(:0$1
          6HQLRU$VVLVWDQW$WWRUQH\*HQHUDO
        &+(52.(('00(/721
          6XSHUYLVLQJ'HSXW\$WWRUQH\*HQHUDO
        $11$5,&+6WDWH%DU1R
          -(11,)(5&%21,//$
        /,6$&,61(526
          5(%(.$+)5(7=
        .$7+(5,1(/((
          -8/,$+$580,0$66
        $1,7$*$5&,$9(/$6&2
          %5(1'$$<219(5'8=&2
         &OD\6WUHHWWK)ORRU
           32%R[
         2DNODQG&$
           7HOHSKRQH  
        )D[  
           (PDLO$QQD5LFK#GRMFDJRY
       Attorneys for Plaintiff State of California
       Additional Counsel Listed on Signature Page
                                  ,17+(81,7('67$7(6',675,&7&2857

                                )257+(1257+(51',675,&72)&$/,)251,$




          67$7(2)&$/,)251,$',675,&72)                       &DVH1RFY3-+
       &2/80%,$67$7(2)0$,1(
          &20021:($/7+2)3(116</9$1,$$1'                       
       67$7(2)25(*21
                                                              3/$,17,))6¶67$7(0(172)
                                              3ODLQWLIIV 5(&(17'(&,6,21

                         Y                                  'HSW           &RXUWURRPUG)ORRU
                                                                  -XGJH          +RQ3K\OOLV+DPLOWRQ
                                                               7ULDO'DWH     1RWVHW
          86'(3$570(172)+20(/$1'6(&85,7<                  $FWLRQ)LOHG   $XJXVW
       ET AL.

                                            'HIHQGDQWV

       







                                                                       
                                                        3ODLQWLIIV¶6WDWHPHQWRI5HFHQW'HFLVLRQ FY3-+ 
               
                   Case 4:19-cv-04975-PJH Document 173 Filed 06/08/20 Page 2 of 12
      


                    3XUVXDQWWR&LYLO/RFDO5XOH G  3ODLQWLIIVWKH6WDWHRI&DOLIRUQLDWKH'LVWULFWRI
        &ROXPELDWKH6WDWHRI0DLQHWKH6WDWHRI2UHJRQDQGWKH&RPPRQZHDOWKRI3HQQV\OYDQLDZLVK
        WREULQJWKH&RXUW¶VDWWHQWLRQDMXGLFLDORSLQLRQWKDWLVUHOHYDQWWR'HIHQGDQWV¶SHQGLQJPRWLRQWR
        GLVPLVV2Q-XQHWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ'LVWULFWRI:DVKLQJWRQ
        LVVXHGWKHDWWDFKHGGHFLVLRQLQState of Washington v. U.S. Department of Homeland Security
        1RFY503 (':DVK-XQH GHQ\LQJDPRWLRQWRVWD\GLVFRYHU\UHODWLQJ
        WRWKHSODLQWLIIV¶HTXDOSURWHFWLRQFODLPFKDOOHQJLQJWKHVDPH5XOHDWLVVXHLQWKLVFDVH
             Inadmissibility on Public Charge Grounds)HG5HJ $XJ 
                    
                   
          
       'DWHG-XQH                                        5HVSHFWIXOO\6XEPLWWHG
                                                                      
                                                                    ;$9,(5%(&(55$
                                                                       $WWRUQH\*HQHUDORI&DOLIRUQLD
                                                                    0,&+$(//1(:0$1
                                                                       6HQLRU$VVLVWDQW$WWRUQH\*HQHUDO
                                                                    &+(52.(('00(/721
                                                                       6XSHUYLVLQJ'HSXW\$WWRUQH\*HQHUDO
                                                                    -(11,)(5%21,//$
                                                                       /,6$&,61(526
                                                                    5(%(.$+)5(7=
                                                                       .$7+(5,1(/(+(
                                                                    -8/,$+$580,0$66
                                                                       $1,7$*$5&,$9(/$6&2
                                                                    %5(1'$$<219(5'8=&2



                                                                        /s/Anna Rich                               
                                                                    $11$5,&+
                                                                       'HSXW\$WWRUQH\V*HQHUDO
                                                                    Attorneys for Plaintiff State of California
                                                                       




          
       
          
       
          
       
          
       
          
       
          

                                                                         
                                                               3ODLQWLIIV¶6WDWHPHQWRI5HFHQW'HFLVLRQ FY3-+ 
               
                   Case 4:19-cv-04975-PJH Document 173 Filed 06/08/20 Page 3 of 12
      


             .$5/$5$&,1(                                     (//(1526(1%/80
               $WWRUQH\*HQHUDOIRUWKH'LVWULFWRI&ROXPELD    $WWRUQH\*HQHUDORI2UHJRQ
             .$7+/((1.2123.$                                   1,&2/('()(9(5
               'HSXW\$WWRUQH\*HQHUDO                           $VVLVWDQW$WWRUQH\V*HQHUDO
             3XEOLF$GYRFDF\'LYLVLRQ                           2UHJRQ'HSDUWPHQWRI-XVWLFH
               $/$&248(+,1*$1(9,77                              &RXUW6W1(
             $VVLVWDQW$WWRUQH\*HQHUDO                         6DOHP25
               WK6WUHHW1:                                 
             :DVKLQJWRQ'&                               %HQMDPLQ*XWPDQ#GRMVWDWHRUXV
               7HO                                   1LFROH'HIHYHU#GRMVWDWHRUXV
             )D[                                   3DWW\5LQFRQ#GRMVWDWHRUXV
               $ODFRTXHQHYLWW#GFJRY                             Attorneys for Plaintiff State of Oregon
             Attorneys for Plaintiff District of Columbia
          
             $$5210)5(<                                      -26+6+$3,52
               $WWRUQH\*HQHUDORI0DLQH                          $WWRUQH\*HQHUDOIRUWKH&RPPRQZHDOWKRI
             686$13+(50$1                                    3HQQV\OYDQLD
               &KLHI'HSXW\$WWRUQH\*HQHUDO                      0,&+$(/-),6&+(5
            6WDWH+RXVH6WDWLRQ                              &KLHI'HSXW\$WWRUQH\*HQHUDO
               $XJXVWD0DLQH                          $,0(('7+20621
            7HO                                   'HSXW\$WWRUQH\*HQHUDO
               VXVDQKHUPDQ#PDLQHJRY                             $UFK6W6XLWH
            Attorneys for Plaintiff State of Maine              3KLODGHOSKLD3$
                                                                   7HO  
                                                                DWKRPVRQ#DWWRUQH\JHQHUDOJRY
                                                                   Attorneys for Plaintiff Commonwealth of
                                                                Pennsylvania
          
       
          
       6$
          























                                                                     
                                                           3ODLQWLIIV¶6WDWHPHQWRI5HFHQW'HFLVLRQ FY3-+ 
               
           Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP       Document
                              ECF No.       17306/04/20
                                      229 filed  Filed 06/08/20  Page
                                                           PageID.5050 4 of   12 1 of 9
                                                                           Page
                                                                    FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



1                                                                 Jun 04, 2020
                                                                      SEAN F. MCAVOY, CLERK


2                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
3

4    STATE OF WASHINGTON;
     COMMONWEALTH OF VIRGINIA;                   NO: 4:19-CV-5210-RMP
5    STATE OF COLORADO; STATE
     OF DELAWARE; STATE OF
6    ILLINOIS; COMMONWEALTH OF                   ORDER DENYING DEFENDANTS’
     MASSACHUSETTS; DANA                         MOTION TO STAY DISCOVERY
7    NESSEL, Attorney General on behalf          ORDER RE: EQUAL PROTECTION
     of the people of Michigan; STATE OF         CLAIM
8    MINNESOTA; STATE OF
     NEVADA; STATE OF NEW
9    JERSEY; STATE OF NEW
     MEXICO; STATE OF RHODE
10   ISLAND; STATE OF MARYLAND;
     STATE OF HAWAI’I,
11
                               Plaintiffs,
12
           v.
13
     UNITED STATES DEPARTMENT
14   OF HOMELAND SECURITY, a
     federal agency; KEVIN K.
15   MCALEENAN, in his official
     capacity as Acting Secretary of the
16   United States Department of
     Homeland Security; UNITED
17   STATES CITIZENSHIP AND
     IMMIGRATION SERVICES, a
18   federal agency; KENNETH T.
     CUCCINELLI, II, in his official
19   capacity as Acting Director of United
     States Citizenship and Immigration
20   Services,

21                             Defendants.


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 1
           Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP       Document
                              ECF No.       17306/04/20
                                      229 filed  Filed 06/08/20  Page 5 of
                                                           PageID.5051     12 2 of 9
                                                                        Page


1          BEFORE THE COURT is Defendants’ 1 (“DHS”) Motion for Stay of Order

2    permitting discovery related to Plaintiffs’ 2 (the “States”) equal protection claim,

3    ECF No. 213. The Court previously resolved on an expedited schedule DHS’s

4    Motion for Stay of Order in part, with respect to DHS’s obligation to provide a

5    privilege log, denying a stay but allowing DHS an extended opportunity to produce

6    the log on a rolling basis. ECF No. 219. Having considered the remainder of DHS’s

7    motion, the States’ opposition, Defendants’ reply, the remaining docket, and the

8    relevant law, the Court is fully informed.

9                                       BACKGROUND

10         The States are challenging DHS’s regulatory redefinition of who to exclude

11   from immigration status as “likely . . . to become a public charge.” 8 U.S.C. §

12   1182(a)(4)(A); see Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292

13   (Aug. 14, 2019) (“Public Charge Rule”). In the Amended Complaint, the States

14   raise four causes of action: (1) a violation of the Administrative Procedure Act

15
     1
16    Defendants in this lawsuit are the United States Department of Homeland
     Security (“DHS”), Acting Secretary of DHS Kevin K. McAleenan, United States
17   Citizenship and Immigration Services (“USCIS”), and Acting Director of USCIS
     Kenneth T. Cuccinelli II (collectively, “DHS”).
18
     2
       The Plaintiffs in this lawsuit are the State of Washington, Commonwealth of
19   Virginia, State of Colorado, State of Delaware, State of Hawai’i, State of Illinois,
     State of Maryland, Commonwealth of Massachusetts, Attorney General Dana
20
     Nessel on behalf of the People of Michigan, State of Minnesota, State of Nevada,
21   State of New Jersey, State of New Mexico, and State of Rhode Island (collectively,
     the “States”).

     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 2
           Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP       Document
                              ECF No.       17306/04/20
                                      229 filed  Filed 06/08/20  Page 6 of
                                                           PageID.5052     12 3 of 9
                                                                        Page


1    (“APA”), 5 U.S.C. § 706(2)(C), for agency action “not in accordance with law”; (2)

2    a violation of the APA, 5 U.S.C. § 706(2)(C), for agency action “in excess of

3    statutory jurisdiction [or] authority” or “ultra vires”; (3) a violation of the APA, 5

4    U.S.C. § 706(2)(C), for agency action that is “arbitrary, capricious, [or] an abuse of

5    discretion”; and (4) a violation of the guarantee of equal protection under the U.S.

6    &RQVWLWXWLRQ¶V)LIWK$PHQGPHQW'XH3URFHVV&ODXVH(&)1RDWí

7          On April 17, 2020, the Court granted the States’ Motion to Compel discovery

8    on the equal protection claim. See ECF No. 210. On May 5, 2020, DHS moved to

9    stay the Court’s Order granting discovery until resolution of a then-unfiled motion to

10   dismiss. ECF No. 213. On May 22, 2020, DHS filed a Motion to Dismiss the

11   States’ Amended Complaint under Fed. R. Civ. P. 12(b)(6). ECF No. 223. DHS

12   filed its Motion to Dismiss in lieu of an answer, more than eight months after the

13   States filed their Amended Complaint. ECF Nos. 31, 211, and 223.

14                                       DISCUSSION

15         DHS seeks to stay the requirement of responding to any discovery requests

16   from the States until after the Court resolves DHS’s Motion to Dismiss. ECF Nos.

17   223; 225 at 2. The States oppose a stay of discovery and maintain that DHS’s

18   “deliberate choice to wait until now to file their motion—and to see a stay of all

19   discovery in the meantime—frustrates ‘the just, speedy, and inexpensive

20   determination’ of this dispute.” ECF No. 220 at 6 (quoting Fed. R. Civ. P. 1).

21


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 3
           Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP       Document
                              ECF No.       17306/04/20
                                      229 filed  Filed 06/08/20  Page 7 of
                                                           PageID.5053     12 4 of 9
                                                                        Page


1          The four factors to consider regarding a stay of a prior order include: “‘(1)

2    whether the stay applicant has made a strong showing that he is likely to succeed on

3    the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)

4    whether issuance of the stay will substantially injure the other parties interested in

5    the proceeding; and (4) where the public interest lies.’” Lair v. Bullock, 697 F.3d

6    1200, 1203 (9th Cir. 2012) (quoting Nken v. Holder, 556 U.S. 418, 433 (2009)).

7          “‘A stay is not a matter of right, even if irreparable injury might otherwise

8    result.’” Nken, 556 U.S. at 433 (quoting Virginian R. Co. v. United States, 272 U.S.

9    658, 672 (1926)). Rather, a stay is “‘an exercise of judicial discretion,’” and “‘the

10   propriety of its issue is dependent upon the circumstances of the particular case.’”

11   Id. (quoting Virginian R. Co.86DWí  DOWHUDWLRQVRPLWWHG 

12         Under Fed. R. Civ. P. 26(c), district courts may stay discovery on a showing

13   of “good cause.” Blanket stays of discovery pending resolution of a dispositive

14   motion generally are disfavored in this Circuit. See Expineli v. Toyota Motor Sales,

15   U.S.A., Inc., No. 2:17-cv-698-KJM-CKD, 2019 U.S. Dist. LEXIS 117567, at *3

16   (E.D. Cal. July 15, 2019) (“Faced with express requests, courts have generally

17   rejected parties’ requests for a stay of discovery while a dispositive motion is

18   pending.”); see also Skellerup Indus. v. City of Los Angeles, 163 F.R.D. 598í

19   (C.D. Cal. 1995) (“Had the Federal Rules contemplated that a motion to dismiss

20   under Fed. R. Civ. P. 12(b)(6) would stay discovery, the Rules would contain a

21   provision for that effect.”).


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 4
           Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP       Document
                              ECF No.       17306/04/20
                                      229 filed  Filed 06/08/20  Page 8 of
                                                           PageID.5054     12 5 of 9
                                                                        Page


1          As the Court previously found, see ECF No. 219 at 3, DHS makes no showing

2    in its Motion to Stay of a likelihood of success on the merits. In this motion, DHS

3    asserts that “the Supreme Court has already determined that the Government is

4    likely to succeed in its defense of the DHS rule.” ECF No. 225 at 2. DHS argues

5    that by staying two preliminary injunctions that district courts in other circuits had

6    entered against the Public Charge Rule “the [Supreme] Court must have determined

7    that there is ‘a fair prospect that a majority of the Court will conclude that the

8    decision below was erroneous.’” Id. (quoting Conkright v. Frommer, 556 U.S.

9    1401, 1402 (2009) (Ginsburg, J., in chambers) (quoting Rostker v. Goldberg, 448

10   U.S. 1306, 1308 (1980) (Brennan, J., in chambers)).

11         In January 2020, the Supreme Court stayed the preliminary injunctions issued

12   by the Southern District of New York and the Northern District of Illinois in one-

13   paragraph opinions in January and February 2020, lifting the injunctions pending

14   final resolution of the cases and allowing the Public Charge Rule to take effect in the

15   interim. Dep’t of Homeland Security v. New York, 140 S. Ct. 599 (2020); Wolf v.

16   Cook County, Ill., 140 S. Ct. 681 (2020). However, those decisions were short

17   opinions accompanied by either a lengthy concurrence or dissent.

18         In New York, the Court agreed to grant a stay pending the Government’s

19   appeal to the Second Circuit. 40 S. Ct. at 599. However, Justice Gorsuch noted at

20   length that a disturbing issue in that case was the proliferation of district courts’

21   granting nationwide injunctions. Id. at í. Similarly, in Cook County, the


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 5
           Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP       Document
                              ECF No.       17306/04/20
                                      229 filed  Filed 06/08/20  Page 9 of
                                                           PageID.5055     12 6 of 9
                                                                        Page


1    Court granted the stay pending the Government’s appeal to the Seventh Circuit. 140

2    S. Ct. at 681í82. In that case, Justice Sotomoyor’s dissent identified the

3    Government’s practice of arguing that a stay is justified because the Supreme Court

4    likely will rule in favor on the merits of the Government’s case, based on the Court’s

5    previous preliminary ruling, thus truncating the usual appellate process without a

6    coherent articulation of irreparable harm. Id. Justice Sotomayor expanded:

7          Stay applications force the Court to consider important statutory and
           constitutional questions that have not been ventilated fully in the lower
8          courts, on abbreviated timetables and without oral argument. They
           upend the normal appellate process, putting a thumb on the scale in
9          favor of the party that won a stay. (Here, the Government touts that in
           granting a stay in the New York cases, this Court “necessarily
10         concluded that if the court of appeals were to uphold the preliminary
           injunctio[n], the Court likely would grant a petition for a writ of
11         certiorari” and that “there was a fair prospect the Court would rule in
           favor of the government.” Application 3.) They demand extensive time
12         and resources when the Court’s intervention may well be
           unnecessary—particularly when, as here, a court of appeals is poised to
13         decide the issue for itself.

14   140 S. Ct. at 682.

15         DHS is following the same pattern in their current motion before this Court,

16   relying on preliminary rulings from the Supreme Court on issues that have not been

17   fully briefed or considered on the merits, as authority for this Court to grant their

18   motion for a stay. Contrary to DHS’s repeated, heavy reliance on the Supreme

19   Court’s and the Ninth Circuit’s treatment of the preliminary injunctions throughout

20   the discovery-related briefing in this matter, those opinions do not provide the

21   sweeping justification for the relief that DHS seeks. In the Supreme Court opinions


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 6
          Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP   ECF Document 173 06/04/20
                                  No. 229 filed Filed 06/08/20 Page 10 Page
                                                          PageID.5056  of 12 7 of 9



1    upon which DHS now relies for authority, the Court gave no reasoning, no analysis,

2    and was not addressing discovery. See New York, 140 S. Ct. 599; Cook County, 140

3    S. Ct. 681. DHS previously relied on the Ninth Circuit Court of Appeals motion

4    panel’s opinion deciding to stay the preliminary injunction in this matter as authority

5    for the proposition that no discovery needed to be conducted, and the Court

6    addressed that reliance in its order addressing DHS’s Motion to Stay the requirement

7    of producing a privilege log. See (&)1RDWíCity & County of San

8    Francisco v. USCIS, 944 F.3d 773, 805 (9th Cir. 2019). The Ninth Circuit did not

9    purport to determine the merits of the claims in this case, and the motion panel did

10   not base its decision on a complete administrative record, which had not yet been

11   produced. ECF No. 219 at 4; City & County of San Francisco, 944 F.3d 773.

12         Consequently, this Court finds DHS’s bare assertion that the Supreme Court

13   “must have determined, among other things, that the government was likely to

14   prevail on the merits” and that the Supreme Court “necessarily considered the claim

15   that the DHS rule violates the Equal Protection Clause” to be unfounded and

16   speculative in light of the actual content of the Supreme Court’s stay opinions.

17         The merits of the claims raised by the States’ Amended Complaint are an

18   open question. DHS’s repeated conclusory assertions that their pending Motion to

19   Dismiss will preclude any need for discovery do not amount to an adequate showing

20   to support staying discovery on that basis. DHS argues that the Court should resolve

21   the parties’ dispute regarding the standard of review that will apply to the equal


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 7
          Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP   ECF Document 173 06/04/20
                                  No. 229 filed Filed 06/08/20 Page 11 Page
                                                          PageID.5057  of 12 8 of 9



1    protection claim, an issue raised by DHS’s Motion to Dismiss, before allowing the

2    States to propound discovery requests. (&)1RDWí However, in a joint

3    status report, DHS indicated that they wanted a determination of the States’ Motion

4    WR&RPSHOEHIRUHILOLQJDQ\GLVSRVLWLYHPRWLRQ(&)1RDWí'+6GRHVQRW

5    make any showing that they are likely to prevail on the merits beyond repeating its

6    argument that discovery on the equal protection claim is improper and should be

7    deferred until the Motion to Dismiss is determined.

8          Next, with respect to whether DHS will be irreparably harmed by the

9    requirement of responding to discovery requests on the States’ equal protection

10   claim, the Court is unpersuaded by DHS’s abstract assertions that the requests will

11   be overly intrusive and “likely to raise constitutional and privilege arguments.” ECF

12   No. 225 at 5. As the States argue, DHS may claim privilege in response to particular

13   discovery requests, as appropriate; their generalized objections to discovery without

14   any specified requests or reasons for objections are premature. See ECF No. 220 at

15   9.

16         The public interest factor also cautions against a stay here, where the Court

17   has found that the States adequately supported their Motion to Compel discovery on

18   their equal protection claim and the Federal Rules of Civil Procedure favor

19   disclosure and expeditious litigation. See (&)1RDWí)Hd. R. Civ. P. 1.

20   There has been no contention that this case involves national security information or

21


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 8
          Case 4:19-cv-04975-PJH
     Case 4:19-cv-05210-RMP   ECF Document 173 06/04/20
                                  No. 229 filed Filed 06/08/20 Page 12 Page
                                                          PageID.5058  of 12 9 of 9



1    trade secrets. Rather, it involves federal government action that should be

2    discoverable by the States.

3          Therefore, based on all of the relevant factors, the Court finds that DHS has

4    neither met its burden of supporting a stay under Nken, 556 U.S. at 433, nor shown

5    good cause to avoid discovery under Fed. R. Civ. P. 26(c).

6          Accordingly, IT IS HEREBY ORDERED that DHS’s Motion for Stay of

7    Order, ECF No. 213, is DENIED IN REMAINING PART with respect to

8    discovery regarding the States’ equal protection claim pending resolution of DHS’s

9    Motion to Dismiss, ECF No. 223.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order and provide copies to counsel.

12         DATED June 4, 2020.

13                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
14                                              United States District Judge

15

16

17

18

19

20

21


     ORDER DENYING DEFENDANTS’ MOTION TO STAY DISCOVERY ORDER
     RE: EQUAL PROTECTION CLAIM ~ 9
